Citation Nr: 1136004	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for right hand arthritis.

7.  Entitlement to service connection for left hand arthritis.

8.  Entitlement to service connection for a condition of bilateral fingers and thumbs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  A presently existing lung condition is not demonstrated by the evidence of record.

2.  A presently existing right knee condition is not demonstrated by the evidence of record.

3.  A presently existing left shoulder condition is not demonstrated by the evidence of record.

4.  A presently existing right shoulder condition is not demonstrated by the evidence of record.

5.  A presently existing right ankle condition is not demonstrated by the evidence of record.

6.  A current diagnosis of right hand arthritis is not demonstrated by the evidence of record.

7.  A current diagnosis of left hand arthritis is not demonstrated by the evidence of record.

8.  A presently existing condition of bilateral fingers and thumbs is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  The criteria for establishing entitlement to service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  The criteria for establishing entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  The criteria for establishing entitlement to service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

6.  The criteria for establishing entitlement to service connection for right hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

7.  The criteria for establishing entitlement to service connection for left hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

8.  The criteria for establishing entitlement to service connection for a condition of bilateral fingers and thumbs have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or a disease contracted in the line of duty, in active military service.  38 U.S.C.A. §§1110; 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F.3d at 1556.

Recitation of Evidence

The Veteran's DD 214 Form indicates he served on active duty in the U.S. Army from September 1966 to August 1968 and that his military occupational specialty (MOS) was that of a Powerman.  The Veteran's DD 214 Form also indicates that the Veteran did not serve at sea or in a foreign country.

The Veteran indicated during his induction examination in April 1966 that his present health was good.  A June 1966 service treatment record indicates the Veteran sprained his left ankle and some tenderness was noted.  The Veteran's left ankle was x-rayed and the x-ray report indicated no fracture.

At his May 1968 separation examination, the Veteran reported experiencing hay fever and swollen and painful joints.  A notation on the Veteran's separation examination indicated the Veteran's swollen and painful joints were related to inguinal (groin) swelling.

A June 1968 service treatment record indicates the Veteran requested to see a physician concerning physical diseases.  A later June 1968 service treatment record indicates the Veteran had no current medical problems which needed treatment.  In an August 1968 service medical record, the Veteran reported there had been no change in his medical condition since his May 1968 separation examination.

In May 2007, the Veteran filed a claim for service connection for "lungs, right knee, both shoulders, right ankle and both hands (arthritis)."  When asked to clarify these conditions, the Veteran indicated he was seeking service connection for a spot on his lungs, right knee arthritis, bilateral shoulder arthritis, right ankle arthritis and bilateral fingers/thumbs arthritis.  In June 2007, the Veteran submitted a May 1973 divorce decree indicating the Veteran's divorce from his wife as well as a Veterans Claim Assistance Act (VCAA) notice indicating he had no other information or evidence to give VA to substantiate his claims.

In his February 2009 VA Form 9, the Veteran requested a Travel Board hearing at the RO, which was scheduled for February 2011.  The Veteran contacted the VA in February 2011 to withdraw his appearance at the Travel Board hearing.

Analysis

The Board notes that while the Veteran's service treatment records indicate that he received some treatment for a left ankle injury and inguinal swelling, the evidence of record before the Board contains no indication that the Veteran suffered injuries to his lungs, right knee, right shoulder, left shoulder, right ankle, left hand, right hand and bilateral thumbs and fingers.  In addition, the evidence of record before the Board also does not indicate that the Veteran has been currently diagnosed with a lung condition, a right knee condition, a left shoulder condition, a right shoulder condition, a right ankle condition, left hand arthritis, right hand arthritis and/or a condition of bilateral thumbs and fingers.  Most significantly, the Veteran has not stated he suffered any specific injuries to these body parts during active duty service; but rather, that he currently has a spot on his lungs in addition to right knee arthritis, bilateral shoulder arthritis, right ankle arthritis and bilateral hands and bilateral fingers/thumbs arthritis.

While the Veteran is competent to describe the above symptoms, he is not competent to provide testimony regarding the diagnosis of these claimed disabilities.  See Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n.4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's claimed conditions are not simple identifications that a layperson is competent to make.  Therefore, without any medical training in the area, the Veteran is not competent to provide his opinion on the diagnosis of his claimed lung condition, right knee condition, right shoulder condition, left shoulder condition, right ankle condition, left hand arthritis, right hand arthritis and bilateral fingers and thumbs condition.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the United States Court of Appeals for Veterans Claims stated that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer, 3 Vet. App. at 225.  The Court further stated that where the proof is insufficient to establish a present disability there could be no valid claim for service connection.  Id.  

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain, 12 Vet. App. at 321.  Based on the definition in 38 C.F.R. § 4.1 (2010), the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the Board acknowledges the Veteran's claims of a spot on his lungs, right knee arthritis, bilateral shoulder arthritis, right ankle arthritis and bilateral fingers/thumbs arthritis, in the absence of a current disability as defined by governing law, these claims for service connection must be denied.  The Veteran has not provided any medical evidence evidencing injuries to his lungs, right knee, left shoulder, right shoulder, right ankle, left hand, right hand and bilateral thumbs and fingers during the appeal period for VA disability compensation purposes.  Under these facts, "disabilities" for VA compensation benefit purposes are not shown to be present in this case.

Based on the foregoing, the Board finds that there is no competent evidence of a current diagnosis of a lung condition, a right knee condition, a left shoulder condition, a right shoulder condition, a right ankle condition, left hand arthritis, right hand arthritis and a condition of bilateral fingers and thumbs.  For the Board to conclude that the Veteran's claimed disabilities are related to the Veteran's military service in these circumstances would be speculation, and the law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).

Therefore, the evidence of record does not support the claims for service connection for a lung condition, a right knee condition, a left shoulder condition, a right shoulder condition, a right ankle condition, left hand arthritis, right hand arthritis and a condition for bilateral fingers and thumbs.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran does not currently have a diagnosed lung condition, right knee condition, left shoulder condition, right shoulder condition, right ankle condition, right hand arthritis, left hand arthritis and a condition of bilateral fingers and thumbs, the preponderance of the evidence is against these claims.

In reaching these conclusions, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate his claims for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by a letter in May 2007, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains the Veteran's service treatment records.  The Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has indicated that there are not any available additional pertinent records to support his claims.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  This requirement could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4).

In this case, there is no medical evidence that shows the Veteran currently has a lung condition, a right knee condition, a left shoulder condition, right shoulder condition, a right ankle condition, right hand arthritis, left hand arthritis and a condition of bilateral fingers and thumbs.  Therefore, the Board concludes that the elements of 38 C.F.R. § 3.159(c)(4) are not met and examinations are not required in this instance.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

1.  Service connection for a lung condition is denied.

2.  Service connection for a right knee condition is denied.

3.  Service connection for a left shoulder condition is denied.

4.  Service connection for a right shoulder condition is denied.

5.  Service connection for a right ankle condition is denied.

6.  Service connection for right hand arthritis is denied.

7.  Service connection for left hand arthritis is denied.

8.  Service connection for a condition of bilateral fingers and thumbs is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


